Exhibit 10.48
EXECUTION COPY
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
LOAN AND SECURITY AGREEMENT
          THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of the
Effective Date between (i) SILICON VALLEY BANK, a California corporation with a
loan production office located at One Newton Executive Park, 2221 Washington
Street, Suite 200, Newton, Massachusetts 02462 (“Bank”), and (ii) NXSTAGE
MEDICAL, INC., a Delaware corporation (“NxStage”), EIR MEDICAL, INC., a
Massachusetts corporation (“EIR”), MEDISYSTEMS CORPORATION, a Washington
corporation (“Medisystems”), each with offices located at 439 South Union
Street, 5th Floor, Lawrence, Massachusetts 01843, and MEDISYSTEMS SERVICES
CORPORATION, a Nevada corporation, (“Services”), with offices located at 101
Convention Center Drive, Suite 850, Las Vegas, Nevada 89101 (NxStage, EIR,
Medisystems and Services are individually and collectively, jointly and
severally, the “Borrower”), provides the terms on which Bank shall lend to
Borrower and Borrower shall repay Bank. The parties agree as follows:
     1 ACCOUNTING AND OTHER TERMS
          Accounting terms not defined in this Agreement shall be construed
following GAAP. Calculations and determinations must be made following GAAP.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 13. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.
     2 LOAN AND TERMS OF PAYMENT
     2.1 Promise to Pay. Borrower hereby unconditionally, jointly and severally,
promises to pay Bank the outstanding principal amount of all Credit Extensions
and accrued and unpaid interest thereon as and when due in accordance with this
Agreement.
     2.1.1 Revolving Advances.
          (a) Availability. Subject to the terms and conditions of this
Agreement and to deduction of Reserves, Bank shall make Advances not exceeding
the Availability Amount. Amounts borrowed under the Revolving Line may be
repaid, and prior to the Revolving Line Maturity Date, reborrowed, subject to
the applicable terms and conditions precedent herein.
          (b) Termination; Repayment. The Revolving Line terminates on the
Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line shall be immediately due and payable.
     2.1.2 Letters of Credit Sublimit.
          As part of the Revolving Line and subject to deduction of Reserves,
Bank shall issue or have issued Letters of Credit denominated in Dollars or a
Foreign Currency for Borrower’s account. The aggregate Dollar Equivalent amount
utilized for the issuance of Letters of Credit shall at all times reduce the
amount otherwise available for Advances under the Revolving Line. The aggregate
Dollar Equivalent of the face amount of outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve) may
not exceed the lesser of (A) Seven Million Five Hundred Thousand Dollars
($7,500,000), minus (i) the sum of all amounts used (and not re-paid) for Cash
Management Services, and minus (ii) the FX Reduction Amount, or (B) the lesser
of Revolving Line or the Borrowing Base, minus (i) the sum of all outstanding
principal amounts of any Advances (including any amounts used and not re-paid
for Cash Management Services), and minus (ii) the FX Reduction Amount.
          (a) If, on the Revolving Line Maturity Date (or the effective date of
any termination of this Agreement), there are any outstanding Letters of Credit,
then on such date Borrower shall provide to Bank cash collateral in an amount
equal to 105% of the Dollar Equivalent of the face amount of all such Letters of
Credit plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its good faith business judgment), to secure
all of the Obligations relating to such Letters of Credit. All Letters of Credit
shall be in form and substance acceptable to Bank in its sole discretion and
shall be subject to the terms and conditions of Bank’s standard Application and
Letter of Credit Agreement (the “Letter of Credit Application”). Borrower agrees
to execute any further documentation in connection with the Letters of Credit as
Bank may reasonably

 



--------------------------------------------------------------------------------



 



request. Borrower further agrees to be bound by the regulations and
interpretations of the issuer of any Letters of Credit guarantied by Bank and
opened for Borrower’s account or by Bank’s interpretations of any Letter of
Credit issued by Bank for Borrower’s account, and Borrower understands and
agrees that Bank shall not be liable for any error, negligence, or mistake,
whether of omission or commission, in following Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments, or
supplements thereto, absent Bank’s gross negligence or wilfull misconduct.
          (b) The obligation of Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application.
          (c) Borrower may request that Bank issue a Letter of Credit payable in
a Foreign Currency. If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as an Advance to Borrower of the Dollar
Equivalent of the amount thereof (plus fees and charges in connection therewith
such as wire, cable, SWIFT or similar charges).
          (d) To guard against fluctuations in currency exchange rates, upon the
issuance of any Letter of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) under the Revolving Line in an
amount equal to ten percent (10%) of the face amount of such Letter of Credit
upon the issuance thereof. The amount of the Letter of Credit Reserve may be
adjusted by Bank from time to time to account for fluctuations in the exchange
rate. The availability of funds under the Revolving Line shall be reduced by the
amount of such Letter of Credit Reserve for as long as such Letter of Credit
remains outstanding and such reduction shall cease when such Letter of Credit is
no longer outstanding.
     2.1.3 Foreign Exchange Sublimit. As part of the Revolving Line and subject
to the deduction of Reserves, Borrower may enter into foreign exchange contracts
with Bank under which Borrower commits to purchase from or sell to Bank a
specific amount of Foreign Currency (each, a “FX Forward Contract”) on a
specified date (the “Settlement Date”). The aggregate amount of FX Forward
Contracts at any one time may not exceed ten (10) times the lesser of (A) Seven
Million Five Hundred Thousand Dollars ($7,500,000), minus (i) the sum of all
amounts used (and not re-paid) for Cash Management Services, and minus (ii) the
Dollar Equivalent of the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve), or (B) the lesser of Revolving Line or the Borrowing Base, minus
(i) the sum of all outstanding principal amounts of any Advances (including any
amounts used (and not repaid) for Cash Management Services), and minus (ii) the
Dollar Equivalent of the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve). The amount otherwise available for Credit Extensions under the
Revolving Line shall be reduced by an amount equal to ten percent (10%) of each
outstanding FX Forward Contract (the “FX Reduction Amount”). Any amounts needed
to fully reimburse Bank for any amounts not paid by Borrower in connection with
FX Forward Contracts will be treated as Advances under the Revolving Line and
will accrue interest at the interest rate applicable to Advances.
     2.1.4 Cash Management Services Sublimit. Borrower may use the Revolving
Line for Bank’s cash management services, which may include merchant services,
direct deposit of payroll, business credit card, and check cashing services
identified in Bank’s various cash management services agreements (collectively,
the “Cash Management Services”), in an aggregate amount not to exceed the lesser
of (A) Seven Million Five Hundred Thousand Dollars ($7,500,000), minus (i) the
Dollar Equivalent of the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve), and minus (ii) the FX Reduction Amount, or (B) the lesser of Revolving
Line or the Borrowing Base, minus (i) the sum of all outstanding principal
amounts of any Advances, minus the Dollar Equivalent of the face amount of any
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve), and minus (iii) the FX Reduction
Amount. Any amounts Bank pays on behalf of Borrower for any Cash Management
Services will be treated as Advances under the Revolving Line and will accrue
interest at the interest rate applicable to Advances.
     2.2 Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Advances (including any amounts used (and not re-paid) for Cash
Management Services); plus (b) the face amount of any outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve); plus (c) the FX Reduction Amount exceeds the lesser of either
the Revolving Line or the Borrowing Base (such excess amount being an
“Overadvance”), Borrower shall immediately pay to Bank in cash such Overadvance.
Without limiting Borrower’s obligation to repay Bank any amount of the
Overadvance, Borrower agrees to pay Bank interest on the outstanding amount of
any Overadvance if not paid when due on demand, at the Default Rate.

-2-



--------------------------------------------------------------------------------



 



     2.3 Payment of Interest on the Credit Extensions.
          (a) Interest Rate.
               (i) Advances. Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at floating per annum
rate equal to two percentage points (2.00%) above the Prime Rate, which interest
shall be payable monthly, in arrears, in accordance with Section 2.3(f) below.
          (b) Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is four percentage points (4.00%) above the rate that is
otherwise applicable thereto (the “Default Rate”) unless Bank otherwise elects
from time to time in its sole discretion to impose a smaller increase. Fees and
expenses which are required to be paid by Borrower pursuant to the Loan
Documents (including, without limitation, Bank Expenses) but are not paid when
due shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations. Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Bank.
          (c) Adjustment to Interest Rate. Changes to the interest rate of any
Credit Extension based on changes to the Prime Rate shall be effective on the
effective date of any change to the Prime Rate and to the extent of any such
change.
          (d) Computation; 360-Day Year. In computing interest, the date of the
making of any Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension. Interest shall be computed on the basis of a 360-day
year for the actual number of days elapsed.
          (e) Debit of Accounts. Bank may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Bank when due. These debits shall
not constitute a set-off.
          (f) Interest Payment Date. Unless otherwise provided, interest is
payable monthly on the last calendar day of each month.
          (g) Payment; Interest Computation. Interest is payable monthly on the
last calendar day of each month. In computing interest on the Obligations, all
Payments received after 12:00 noon Eastern time on any day shall be deemed
received on the next Business Day. Bank shall not, however, be required to
credit Borrower’s account for the amount of any item of payment which is
unsatisfactory to Bank in its good faith business judgment, and Bank may charge
Borrower’s Designated Deposit Account for the amount of any item of payment
which is returned to Bank unpaid.
     2.4 Fees. Borrower shall pay to Bank:
          (a) Anniversary Fee. A fully earned, non refundable annual fee equal
to (i) Seventy Five Thousand Dollars ($75,000), payable on the earlier to occur
of (X) the occurrence of an Event of Default and (Y) 365 days after the
Effective Date (the “First Anniversary”); and (ii) Thirty Seven Thousand Five
Hundred Dollars ($37,500), on a pro-rated basis through the Revolving Line
Maturity Date, payable on the earlier to occur of (X) after the First
Anniversary, the occurrence of an Event of Default, and (Y) 365 days after the
First Anniversary.
          (b) Letter of Credit Fee. Bank’s customary fees and expenses for the
issuance or renewal of Letters of Credit, upon the issuance of such Letter of
Credit, each anniversary of the issuance during the term of such Letter of
Credit, and upon the renewal of such Letter of Credit by Bank;
          (c) Termination Fee. Upon the conditions set forth in and subject to
the terms of Section 12.1, a termination fee;
          (d) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving
Line Facility Fee”), payable monthly, in arrears, on a calendar year basis, in
an amount equal to one-half of one percent (0.50%) per annum of the average
unused portion of the Revolving Line, as determined by Bank. The unused portion
of the

-3-



--------------------------------------------------------------------------------



 



Revolving Line, for the purposes of this calculation, shall not include amounts
reserved for products provided in connection with Cash Management Services, FX
Forward Contracts or Letters of Credit. Borrower shall not be entitled to any
credit, rebate or repayment of any Unused Revolving Line Facility Fee previously
earned by Bank pursuant to this Section notwithstanding any termination of the
Agreement or the suspension or termination of Bank’s obligation to make loans
and advances hereunder, including during any Streamline Period; and
          (e) Bank Expenses. All Bank Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement incurred
through and after the Effective Date, when due.
     2.5 Payments; Application of Payments.
          (a) All payments (including prepayments) to be made by Borrower under
any Loan Document shall be made in immediately available funds in U.S. Dollars,
without setoff or counterclaim, before 12:00 noon Eastern time on the date when
due. Payments of principal and/or interest received after 12:00 noon Eastern
time are considered received at the opening of business on the next Business
Day. When a payment is due on a day that is not a Business Day, the payment
shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.
          (b) Except as provided in the proviso in Section 6.3(c) hereof, Bank
shall apply the whole or any part of collected funds against the Revolving Line
or credit such collected funds to a depository account of Borrower with Bank (or
an account maintained by an Affiliate of Bank), the order and method of such
application to be in the sole discretion of Bank. Borrower shall have no right
to specify the order or the accounts to which Bank shall allocate or apply any
payments required to be made by Borrower to Bank or otherwise received by Bank
under this Agreement when any such allocation or application is not specified
elsewhere in this Agreement.
     3 CONDITIONS OF LOANS
     3.1 Conditions Precedent to Initial Credit Extension. Bank’s obligation to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:
          (a) duly executed original signatures to the Loan Documents;
          (b) duly executed original signatures to the Control Agreements, if
any;
          (c) Borrower’s Operating Documents and a good standing certificate of
Borrower certified by the Secretary of State of the applicable jurisdiction of
Borrower as of a date no earlier than thirty (30) days prior to the Effective
Date;
          (d) duly executed original signatures to the Secretary’s Certificate
with completed Borrowing Resolutions for Borrower;
          (e) the Asahi Intercreditor Agreement by and between Asahi and Bank,
together with the duly executed original signatures thereto;
          (f) certified copies, dated as of a recent date, of financing
statement searches, as Bank shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;
          (g) the Perfection Certificates of Borrower, together with the duly
executed original signatures thereto;
          (h) the IP Agreement of Borrower, together with the duly executed
original signatures thereto and any required schedules thereto;

-4-



--------------------------------------------------------------------------------



 



          (i) (1) within forty-five (45) days of the Effective Date, obtain a
landlord’s consent in favor of Bank for the Borrower’s leased location located
at 439 South Union Street, 5th Floor, Lawrence, MA 01843, together with the duly
executed signatures thereto; and (2) for each other leased location of the
Borrower existing on the Effective Date with assets greater than $250,000,
Borrower shall, within forty-five (45) days of the Effective Date, use
commercially reasonable efforts to obtain a landlord’s consent for each such
location, from each respective landlord thereof, together with the duly executed
original signatures thereto;
          (j) (1) within forty-five (45) days of the Effective Date, obtain a
bailee’s/warehouseman’s waiver executed by Kuehne & Nagle, Inc., for the
Borrower’s leased warehouse space located at 1800 Waters Ridge Drive, Suite 100,
Lewisville, Texas 75057; and (2) for each other leased warehouse space of the
Borrower in existence on the Effective Date with assets greater than $250,000,
Borrower shall, within forty-five (45) days of the Effective Date, use
commercially reasonable efforts to obtain a bailee’s/warehouseman’s waiver for
each such location, from each respective bailee/warehouseman, together with the
duly executed original signatures thereto;
          (k) the duly executed original signatures to each Guaranty, together
with a Secretary’s Certificate/duly executed original signatures to the
completed Borrowing Resolutions for each Guarantor;
          (l) a legal opinion of Borrower’s counsel as to authority of the
Borrowers and enforceability of the Loan Documents, in form and substance
acceptable to Bank, in its reasonable discretion, dated as of the Effective Date
together with the duly executed original signature thereto;
          (m) evidence satisfactory to Bank that the insurance policies required
by Section 6.7 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Bank; and
          (n) payment of the fees and Bank Expenses then due as specified in
Section 2.4 hereof.
     3.2 Conditions Precedent to all Credit Extensions. Bank’s obligations to
make each Credit Extension, including the initial Credit Extension, is subject
to the following conditions precedent:
          (a) except as otherwise provided in Section 3.4(a), timely receipt of
an executed Transaction Report;
          (b) the representations and warranties in this Agreement shall be
true, accurate, and complete in all material respects on the date of the
Transaction Report and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Default or Event of Default shall have occurred and be continuing or result from
the Credit Extension. Each Credit Extension is Borrower’s representation and
warranty on that date that the representations and warranties in this Agreement
remain true, accurate, and complete in all material respects; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
          (c) in Bank’s reasonable discretion, there has not been a Material
Adverse Change.
     3.3 Covenant to Deliver. Borrower agrees to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension. Borrower expressly agrees that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.
     3.4 Procedures for Borrowing. Advances. Subject to the prior satisfaction
of all other applicable conditions to the making of an Advance set forth in this
Agreement, to obtain an Advance other than Advances under Sections 2.1.2 or
2.1.4), Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 noon Eastern time on the
Funding Date of the Advance. Together with any such electronic or facsimile
notification, Borrower shall deliver to Bank by electronic mail or facsimile a
completed

-5-



--------------------------------------------------------------------------------



 



Transaction Report executed by a Responsible Officer or his or her designee.
Bank may rely on any telephone notice given by a person whom Bank reasonably
believes is a Responsible Officer or designee. Bank shall credit Advances to the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due.
     4 CREATION OF SECURITY INTEREST
     4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
     4.2 Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that may have superior priority to Bank’s Lien
under this Agreement and the Asahi Intercreditor Agreement). If Borrower shall
acquire a commercial tort claim in excess of Two Hundred Fifty Thousand Dollars
($250,000), Borrower shall promptly notify Bank in a writing signed by Borrower
of the general details thereof and grant to Bank in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to Bank.
          If this Agreement is terminated, Bank’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations and
any other obligations which, by their terms, are to survive the termination of
this Agreement) are repaid in full in cash. Upon payment in full in cash of the
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) and at
such time as Bank’s obligation to make Credit Extensions has terminated, Bank
shall, at Borrower’s sole cost and expense, release its Liens in the Collateral
and all rights therein shall revert to Borrower.
     4.3 Authorization to File Financing Statements. Borrower hereby authorizes
Bank to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person other than in accordance with this Agreement, shall
be deemed to violate the rights of Bank under the Code. Such financing
statements may indicate the Collateral as “all assets of the Debtor” or words of
similar effect, or as being of an equal or lesser scope, or with greater detail,
all in Bank’s discretion.
     5 REPRESENTATIONS AND WARRANTIES
          Borrower represents and warrants as follows:
     5.1 Due Organization; Authorization; Power and Authority. Borrower and each
of its Subsidiaries are duly existing and in good standing as a Registered
Organization in its jurisdiction of formation and each is qualified and licensed
to do business and each is in good standing in any jurisdiction in which the
conduct of each of its business or its ownership of property requires that it be
qualified except where the failure to do so would not reasonably be expected to
have a material adverse effect on Borrower’s business taken as a whole. In
connection with this Agreement, Borrower has delivered to Bank completed
certificates each signed by Borrower, each entitled “Perfection Certificate”.
Borrower represents and warrants to Bank that (a) Borrower’s exact legal name is
that indicated on the Perfection Certificate and on the signature page hereof;
(b) Borrower is an organization of the type and is organized in the
jurisdictions set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth each Borrower’s place of business, or, if more
than one, its chief executive office as well as Borrower’s mailing address (if
different than its chief executive office); (e) except as set forth in the
Perfection Certificate, Borrower (and each of its predecessors) has not, in the
past five (5) years, changed its jurisdiction of formation, organizational
structure or type, or any organizational number assigned by its jurisdiction;
and (f) all other information set forth on the Perfection Certificate pertaining
to Borrower and each of its Subsidiaries is accurate and complete in all
material respects (it being understood and agreed that Borrower may from time to
time update certain information in the Perfection Certificate after the
Effective Date, and such information is deemed automatically updated, to the
extent changes are permitted by one or more specific provisions in this
Agreement). If Borrower is not now a Registered Organization but later becomes
one, Borrower shall promptly notify Bank of such occurrence and provide Bank
with Borrower’s organizational identification number.

-6-



--------------------------------------------------------------------------------



 



          The execution, delivery and performance by Borrower of the Loan
Documents to which it is a party have been duly authorized, and do not
(i) conflict with any of Borrower’s organizational documents (except where
Borrower has obtained any necessary consents), (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) constitute an event of default under any material
agreement by which Borrower is bound (after giving effect to any consents or
amendments obtained concurrently herewith). Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
would reasonably be expected to have a material adverse effect on Borrower’s
business taken as a whole.
     5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Other
than as permitted pursuant to Section 6.8 hereof, Borrower has no deposit
accounts other than the deposit accounts with Bank, the deposit accounts, if any
described in the Perfection Certificate delivered to Bank in connection
herewith, or of which Borrower has given Bank notice and taken such actions as
are necessary to give Bank a perfected security interest therein. The Accounts
are bona fide, existing obligations of the Account Debtors.
          As of the date hereof, no portion of the Collateral (other than
(i) Field Equipment maintained with Borrower’s customers and/or end users of
such Field Equipment, and (ii) other assets with a value of no more than
$250,000 at any location) is in the possession of any third party bailee (such
as a warehouse) except as otherwise provided in the Perfection Certificate. None
of the components of the Collateral (other than (i) Field Equipment maintained
with Borrower’s customers and/or end users of such Field Equipment, and
(ii) other assets with a value of no more than $250,000 at any location) shall
be maintained at locations other than as provided in the Perfection Certificate
or as permitted pursuant to Section 7.2. In the event that Borrower, after the
date hereof, intends to store or otherwise deliver any portion of the Collateral
to a bailee (other than (i) Field Equipment maintained with Borrower’s customers
and/or end users of such Field Equipment, and (ii) other assets with a value of
no more than $250,000 at any location), then Borrower will use commercially
reasonable efforts to deliver to the Bank an executed bailee agreement in form
and substance satisfactory to Bank in its reasonable discretion.
          All Inventory is in all material respects of good and marketable
quality, free from material defects.
          Borrower is the sole owner of the Intellectual Property which it owns
or purports to own except for (a) non-exclusive licenses granted to its
customers in the ordinary course of business, (b) over-the-counter software that
is commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and, as of the date hereof noted on the Perfection
Certificate. Each Patent which it owns or purports to own and which is material
to Borrower’s business is valid and enforceable, and no part of the Intellectual
Property which Borrower owns or purports to own and which is material to
Borrower’s business has been judged invalid or unenforceable, in whole or in
part. To the best of Borrower’s knowledge, no claim has been made that any part
of the Intellectual Property violates the rights of any third party except to
the extent such claim would not have a material adverse effect on Borrower’s
business taken as a whole.
          Except as noted on the Perfection Certificate, and as Borrower may
notify Bank pursuant to Section 6.10(c) hereof, Borrower is not a party to, nor
is it bound by, any Restricted License (other than any open source or over the
counter software that is commercially available to the public).
     5.3 Accounts Receivable; Inventory. For any Eligible Account in any
Borrowing Base Certificate, all statements made and all unpaid balances
appearing in all invoices, instruments and other documents evidencing such
Eligible Accounts are and shall be true and correct and all such invoices,
instruments and other documents, and all of Borrower’s Books are genuine and in
all respects what they purport to be. Whether or not an Event of Default has
occurred and is continuing, Bank may notify any Account Debtor owing Borrower
money of Bank’s security interest in such funds and verify the amount of such
Eligible Account; provided that, prior to the occurrence of an Event of Default,
acceptable forms of notification and verification may include such form and
manner as will be reasonably determined by Bank and Borrower. All sales and
other transactions underlying or giving rise to each Eligible Account shall
comply in all material respects with all applicable laws and governmental rules
and regulations. Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor whose accounts are Eligible Accounts in any
Borrowing Base Certificate. To the best of Borrower’s knowledge, all

-7-



--------------------------------------------------------------------------------



 



signatures and endorsements on all documents, instruments, and agreements
relating to all Eligible Accounts are genuine, and all such documents,
instruments and agreements are legally enforceable in accordance with their
terms.
          For any item of Inventory consisting of “Eligible Inventory” in any
Borrowing Base Certificate, such Inventory (a) consists of finished goods, in
good, new, and salable condition, which is not perishable, returned, consigned,
obsolete, not sellable, damaged, or defective, and is not comprised of
demonstrative or custom inventory, works in progress, packaging or shipping
materials, or supplies; (b) meets in all material respects all applicable
governmental standards; (c) has been manufactured in compliance with the Fair
Labor Standards Act, to the extent applicable; (d) is not subject to any Liens,
except the first priority Liens granted or in favor of Bank under this Agreement
or any of the other Loan Documents and Permitted Liens; and (e) is located at
the locations identified by Borrower in the Perfection Certificate where it
maintains Inventory (or at any location permitted under Section 5.2).
     5.4 Litigation. There are no actions or proceedings pending or, to the
knowledge of the Responsible Officers, threatened in writing against Borrower or
any of its Subsidiaries that would reasonably be expected to result in damages
or costs to Borrower of more than, individually, Five Hundred Thousand Dollars
($500,000), or in the aggregate One Million Dollars ($1,000,000).
     5.5 Financial Condition. All consolidated financial statements for Borrower
and any of its Subsidiaries delivered to Bank fairly present in all material
respects Borrower’s consolidated financial condition and Borrower’s consolidated
results of operations (for the periods presented, subject to the absence of
footnotes and year-end adjustments for the interim financial statements). There
has not been any material deterioration in Borrower’s consolidated financial
condition since the date of the most recent financial statements submitted to
Bank.
     5.6 Solvency. The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.
     5.7 Regulatory Compliance. Borrower is not an “investment company” or
except as disclosed in the Perfection Certificate, a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower has complied in all material respects with the Federal Fair
Labor Standards Act, the rules and regulations promulgated by the U.S. Food and
Drug Administration and the U.S. Food, Drug and Cosmetic Act. Neither Borrower
nor any of its Subsidiaries is a “holding company” or an “affiliate” of a
“holding company” or a “subsidiary company” of a “holding company” as each term
is defined and used in the Public Utility Holding Company Act of 2005. Borrower
has not violated any laws, ordinances or rules, the violation of which would
reasonably be expected to have a material adverse effect on its business. None
of Borrower’s or any of its Subsidiaries’ properties or assets has been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legally, except where it would not reasonably be
expected to have a material adverse effect on Borrower’s business taken as a
whole. Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Government Authorities that are necessary to continue
their respective businesses as currently conducted, except where the failure to
do so would not reasonably be expected to have a material adverse effect on the
Borrower’s business, taken as a whole.
     5.8 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.
     5.9 Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports (except such returns or reports
related to taxes as may be due or owing in an amount less than One Hundred
Thousand Dollars ($100,000) in the aggregate), and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower (except such returns or reports related to taxes as may be due
or owing in an amount less than One Hundred Thousand Dollars ($100,000) in the
aggregate). Borrower may defer payment of any contested taxes, provided that
with respect to any such taxes in excess of One Hundred Thousand Dollars
($100,000), Borrower (a) in good faith contests its obligation to pay the taxes
by appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Bank in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the

-8-



--------------------------------------------------------------------------------



 



Collateral that is other than a “Permitted Lien”. Borrower is unaware of any
claims or adjustments proposed for any of Borrower’s prior tax years which would
reasonably be expected to result in additional taxes in excess of One Hundred
Thousand Dollars ($100,000) becoming due and payable by Borrower. Borrower has
paid all amounts necessary to fund all present pension, profit sharing and
deferred compensation plans in accordance with their terms, and Borrower has not
withdrawn from participation in, and has not permitted partial or complete
termination of, or permitted the occurrence of any other event with respect to,
any such plan which would reasonably be expected to result in any liability of
Borrower, including any liability to the Pension Benefit Guaranty Corporation or
its successors or any other governmental agency.
     5.10 Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.
     5.11 Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank in
connection with this Agreement, as of the date such representation, warranty, or
other statement was made, taken together with all such written certificates and
written statements given to Bank, contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading (it being recognized
by Bank that the projections and forecasts provided by Borrower in good faith
and based upon reasonable assumptions are not viewed as facts and that actual
results during the period or periods covered by such projections and forecasts
may differ from the projected or forecasted results).
     5.12 Definition of “Knowledge.” For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.
     6 AFFIRMATIVE COVENANTS
          Borrower shall do all of the following:
     6.1 Government Compliance. Maintain its and all its Subsidiaries’ legal
existence and good standing in their respective jurisdictions of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
would reasonably be expected to have a material adverse effect on Borrower’s
business or operations taken as a whole. Borrower shall comply, and have each
Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, including, without limitation, regulations of the U.S. Food and Drug
Administration and regulations promulgated pursuant to the U.S. Food, Drug and
Cosmetic Act, the noncompliance with which would reasonably be expected to have
a material adverse effect on Borrower’s business taken as a whole.
     6.2 Financial Statements, Reports, Certificates.
          (a) Borrower shall provide Bank with the following:
                    (i) (A) bi-weekly, and (B) upon each request for a Credit
Extension, a Transaction Report;
                    (ii) within thirty (30) days after the end of each month,
(A) monthly accounts receivable agings, aged by invoice date, (B) monthly
accounts payable agings, aged by invoice date, and outstanding or held check
registers, if any, (C) (x) monthly reconciliations of accounts receivable agings
(aged by invoice date), Transaction Reports, and such portion of the general
ledger as Bank may reasonably request, and (y) to the extent requested by Bank
in its good faith business judgment, monthly Deferred Revenue reports, detailed
backlog reports and bookings reports, in each case prepared by Borrower in a
manner consistent with past practices, and (D) monthly perpetual inventory
reports prepared in accordance with GAAP or such other inventory reports as are
requested by Bank in its good faith business judgment;
                    (iii) as soon as available, and in any event within thirty
(30) days after the end of each month, monthly unaudited consolidated and
consolidating financial statements;

-9-



--------------------------------------------------------------------------------



 



                    (iv) within thirty (30) days after the end of each month a
monthly Compliance Certificate signed by a Responsible Officer, certifying that
as of the end of such month, Borrower was in compliance with all of the terms of
this Agreement, and setting forth calculations showing compliance with the
financial covenants set forth in this Agreement and such other information as
Bank shall reasonably request, including, without limitation, a statement that
at the end of such month there were no held checks;
                    (v) as soon as available, and in any event within forty-five
(45) days after the end of each fiscal quarter of Borrower, quarterly
consolidated unaudited financial statements;
                    (vi) within sixty (60) days after the end of each fiscal
year of Borrower, annual operating budgets (including income statements, balance
sheets and cash flow statements, by month) for the upcoming fiscal year of
Borrower, as approved by Borrower’s board of directors, and such additional
financial projections as may be requested by Bank in its good faith business
judgment;
                    (vii) as soon as available, and in any event within one
hundred twenty (120) days following the end of Borrower’s fiscal year, annual
consolidated financial statements certified by, and with an unqualified opinion
with respect to the consolidated financial statements, of independent certified
public accountants reasonably acceptable to Bank;
                    (viii) within five (5) days of delivery, copies of all
material statements, reports and notices made available to Borrower’s security
holders or to any holders of Subordinated Debt, in their respective capacity as
such;
                    (ix) a prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that would
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of, individually, Five Hundred Thousand Dollars ($500,000) or in
the aggregate One Million Dollars ($1,000,000) or more;
          The items specified in clauses (v), (vii) and (viii) shall be deemed
delivered by sending a copy to the Bank or by timely filing such items with the
SEC, or a link thereto or a copy thereof on borrower’s or another website on the
Internet.
          Notwithstanding the foregoing, during a Streamline Period, provided no
Event of Default has occurred and is continuing, Borrower shall be required to
provide Bank with the Transaction Reports required pursuant to clause (a)(i)(A)
above monthly, within thirty (30) days after the end of each month. In any
event, Borrower may provide Bank with an updated Transaction Report at any time
in its sole discretion;
          (b) In the event that Borrower is or becomes subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended, within five
(5) days after filing, all reports on Form 10-K, 10-Q and 8-K filed with the SEC
or a link thereto or copy thereof on Borrower’s or another website on the
Internet.
          (c) (i) quarterly written notice of any material change in the
composition of the Intellectual Property, (ii) quarterly written notice of the
registration of any Copyright (including any subsequent ownership right of
Borrower in or to any Copyright), Patent or Trademark not previously disclosed
to Bank, or (iii) notice of Borrower’s knowledge of an event that would
reasonably be expected to have a material adverse effect on the value of the
Intellectual Property.
     6.3 Accounts Receivable.
          (a) Schedules and Documents Relating to Accounts. Borrower shall
deliver to Bank Transaction Reports and schedules of collections, as provided in
Section 6.2, on Bank’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Bank’s Lien
and other rights in all of Borrower’s Accounts, nor shall Bank’s failure to
advance or lend against a specific Account affect or limit Bank’s Lien and other
rights therein. If requested by Bank, Borrower shall furnish Bank with copies
(or, at Bank’s request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts. In addition, Borrower shall deliver to Bank,
on its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or

-10-



--------------------------------------------------------------------------------



 



securing any Accounts, in the same form as received, with all necessary
endorsements, and copies of all credit memos.
          (b) Disputes. Borrower shall promptly notify Bank of all disputes or
claims relating to Accounts owed to Borrower in an aggregate amount in excess of
One Hundred Thousand Dollars ($100,000) for all such accounts. Borrower may
forgive (completely or partially), compromise, or settle any Account for less
than payment in full, or agree to do any of the foregoing so long as
(i) Borrower does so in good faith, in a commercially reasonable manner, in the
ordinary course of business, in arm’s-length transactions, and reports the same
to Bank in the regular reports provided to Bank; (ii) no Default or Event of
Default has occurred and is continuing; and (iii) after taking into account all
such discounts, settlements and forgiveness, the total outstanding Advances will
not exceed the Availability Amount.
          (c) Collection of Accounts. Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing. All payments on, and proceeds of, Accounts shall be deposited
directly by the applicable Account Debtor into a lockbox account, or such other
“blocked account” as Bank may specify, pursuant to a blocked account agreement
in form and substance satisfactory to Bank in its reasonable discretion;
provided, however, that with respect to Accounts owed to Medisystems,
Medisystems may, subject to Section 6.8 hereof, for a period of up to one
hundred eighty (180) days, continue to collect Accounts in the normal course of
business through its existing collection accounts at Key Bank. Whether or not an
Event of Default has occurred and is continuing, Borrower shall hold all
payments on, and proceeds of, any Accounts in trust for Bank, and Borrower
shall, with the exception of Medisystems noted above, promptly deliver all such
payments and proceeds to Bank in their original form, duly endorsed, to be
applied to the Obligations pursuant to the terms of Section 9.4 hereof;
provided, further, that during a Streamline Period, provided no Event of Default
has occurred and is continuing, such payments and proceeds shall be transferred
on a daily basis by Bank to an account of Borrower maintained at Bank.
          (d) Returns. Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to Borrower, Borrower
shall promptly (i) determine the reason for such return, (ii) issue a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) upon
request from Bank, provide a copy of such credit memorandum to Bank, to the
extent such credit memorandum is in an amount in excess of Fifty Thousand
Dollars ($50,000) per credit memorandum or One Hundred Thousand Dollars
($100,000) in the aggregate for all such credit memoranda. In the event any
attempted return occurs after the occurrence and during the continuance of any
Event of Default, Borrower shall hold the returned Inventory in trust for Bank,
and immediately notify Bank of the return of the Inventory.
          (e) Verification. Whether or not an Event of Default has occurred and
is continuing, Bank may notify any Account Debtor owing Borrower money of Bank’s
security interest in such funds and verify the amount of such Eligible Account;
provided that, prior to the occurrence of an Event of Default, acceptable forms
of notification and verification shall be in such form and manner as will be
reasonably determined by Bank and Borrower.
          (f) No Liability. Bank shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Bank be
deemed to be responsible for any of Borrower’s obligations under any contract or
agreement giving rise to an Account. Nothing herein shall, however, relieve Bank
from liability for its own gross negligence or willful misconduct.
     6.4 Remittance of Proceeds. Subject to the Asahi Intercreditor Agreement,
except as otherwise provided in Section 6.3(c), deliver, in kind, all proceeds
arising from the disposition of any Collateral with respect to which Bank has a
senior lien, to Bank in the original form in which received by Borrower not
later than the following Business Day after receipt by Borrower, to be applied
to the Obligations pursuant to the terms of Section 9.4 hereof; provided that,
if no Default or Event of Default has occurred and is continuing, Borrower shall
not be obligated to remit to Bank the proceeds of the sale of worn out, excess
or obsolete Equipment disposed of by Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of One Hundred Thousand Dollars
($100,000) or less (for all such transactions in any fiscal year) or the
proceeds of Transfers permitted under Section 7.1 hereof. Borrower agrees that
it will not commingle proceeds of Collateral with any of Borrower’s other funds
or property, but will hold such proceeds separate and apart from such other
funds and property and in an

-11-



--------------------------------------------------------------------------------



 



express trust for Bank, subject to the Asahi Intercreditor Agreement. Nothing in
this Section limits the restrictions on disposition of Collateral set forth
elsewhere in this Agreement.
     6.5 Taxes; Pensions; Withholding. Timely file, and require each of its
Subsidiaries to timely file, all required tax returns and reports (or extensions
thereof) and timely pay, and require each of its Subsidiaries to timely pay, all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower and each of its Subsidiaries, except as otherwise provided in
Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
     6.6 Access to Collateral; Books and Records. At reasonable times, on three
(3) Business Days’ notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right, on a
semi-annual basis (or more frequently as conditions warrant, in Bank’s
reasonable discretion), to inspect the Collateral and the right to audit and
copy Borrower’s Books. The foregoing inspections and audits shall be at
Borrower’s expense, and the charge therefor shall be $850 per person per day (or
such higher amount as shall represent Bank’s then-current standard charge for
the same), plus reasonable out-of-pocket expenses. In the event Borrower and
Bank schedule an audit more than ten (10) days in advance, and Borrower cancels
or seeks to reschedules the audit with less than ten (10) days written notice to
Bank, then (without limiting any of Bank’s rights or remedies), Borrower shall
pay Bank a fee of $1,000 plus any reasonable out-of-pocket expenses incurred by
Bank to compensate Bank for the anticipated costs and expenses of the
cancellation or rescheduling.
     6.7 Insurance. Keep its business and the Collateral insured for risks and
in amounts standard for companies in Borrower’s industry and location and as
Bank may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are reasonably satisfactory to Bank. All property
policies shall have a lender’s loss payable endorsement showing Bank as an
additional lender loss payee and waive subrogation against Bank and shall
provide that the insurer must give Bank at least twenty (20) days notice before
canceling, amending, or declining to renew its policy. All liability policies
shall show, or have endorsements showing, Bank as an additional insured, and all
such policies (or the loss payable and additional insured endorsements) shall
provide that the insurer shall give Bank at least twenty (20) days notice before
canceling, amending, or declining to renew its policy. At Bank’s request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy with respect to any Collateral as to
which the Bank’s Lien is senior to that of Asahi pursuant to the Asahi
Intercreditor Agreement shall, at Bank’s option, be payable to Bank on account
of the Obligations. Notwithstanding the foregoing, (a) so long as no Event of
Default has occurred and is continuing, Borrower shall have the option of
applying the proceeds of any casualty policy up to Two Hundred Fifty Thousand
Dollars ($250,000) with respect to any loss, toward the replacement or repair of
destroyed or damaged property; provided that any such replaced or repaired
property (i) shall be of equal or like value as the replaced or repaired
Collateral and (ii) shall be deemed Collateral in which Bank has been granted a
security interest, and (b) after the occurrence and during the continuance of an
Event of Default, all proceeds payable under such casualty policy shall, at the
option of Bank, be payable to Bank on account of the Obligations. If Borrower
fails to obtain insurance as required under this Section 6.7 or to pay any
amount or furnish any required proof of payment to third persons and Bank, Bank
may make all or part of such payment or obtain such insurance policies required
in this Section 6.7, and take any action under the policies Bank deems prudent.
     6.8 Operating Accounts.
          (a) (i) Maintain its and its Subsidiaries’, if any, primary operating,
depository accounts and securities accounts with Bank and Bank’s Affiliates;
provided that Medisystems shall, for a period of up to one hundred eighty
(180) days after the Effective Date, be permitted to maintain its existing
operating accounts at Key Bank (the “Key Bank Accounts”); provided further, that
at any time in which the Key Bank Accounts have a balance equal to or greater
than Two Hundred Fifty Thousand Dollars ($250,000), such amounts shall
immediately be transferred to an account of Borrower maintained at Bank (Bank
acknowledges and agrees that notwithstanding the provisions of clause (b) below,
no Control Agreement shall be required with respect to the Key Bank Accounts
during the 180 day transition period); and
          (ii) Within ninety (90) days after the Effective Date, maintain or
invest at least 80% of the Borrowers’ and its Subsidiaries funds, on a
world-wide, aggregate basis, through Bank or an Affiliate of Bank.

-12-



--------------------------------------------------------------------------------



 



          (b) Provide Bank five (5) days prior-written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Bank or Bank’s Affiliates. For each Collateral Account that Borrower
at any time maintains, Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder which Control
Agreement may not be terminated without the prior written consent of Bank. The
provisions of the previous sentence shall not apply to (i) deposit accounts
exclusively used for payroll, payroll taxes and/or other employee wage and
benefit payments to or for the benefit of Borrower’s employees and identified to
Bank by Borrower as such, and (ii) any account or accounts at which the Borrower
maintains an aggregate amount of up to One Hundred Thousand Dollars ($100,000)
for all such accounts at any time.
     6.9 Financial Covenants.
          Maintain at all times, to be tested as of the last day of each month,
unless otherwise noted, on a consolidated basis with respect to Borrower and its
Subsidiaries:
          (a) Adjusted EBITDA. Achieve a minimum Adjusted EBITDA (maximum loss),
measured on a quarterly basis for each quarterly period ending date listed
below, in an amount not less than (max loss not greater than) the corresponding
amount listed below for such quarterly period:

      Quarterly Period Ending   Minimum Adjusted EBITDA (maximum loss)
March 31, 2010
  [**]
June 30, 2010
  [**]
September 30, 2010
  [**]
December 31, 2010
  [**]
March 31, 2011, and each quarterly period ending thereafter
  [**]

          (b) Liquidity. Liquidity of Borrower of at least Seven Million Five
Hundred Thousand Dollars ($7,500,000); provided, however, that if Borrower fails
to maintain Liquidity of at least Seven Million Five Hundred Thousand Dollars,
in Bank’s sole discretion and with the prior consent of Bank, Borrower shall
have three (3) Business Days to achieve Liquidity of at least Seven Million Five
Hundred Thousand Dollars ($7,500,000). During such three (3) Business Day cure
period, no Event of Default will be deemed to have occurred under this
Section 6.9(b) (but no Credit Extension will be made during the cure period).
Such three (3) Business Day cure period under this Section 6.9(b) may be
exercised no more than once prior to the Revolving Line Maturity Date.
     6.10 Protection and Registration of Intellectual Property Rights.
          (a) (i) Protect, defend and maintain the validity and enforceability
of its Intellectual Property consistent with reasonable business judgment;
(ii) promptly advise Bank in writing of material infringements of its material
Intellectual Property; and (iii) not allow any Intellectual Property material to
Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.
          (b) If Borrower (i) obtains any Patent, registered Trademark,
registered Copyright, registered mask work, or any pending application for any
of the foregoing, or (ii) applies for any Patent or the registration of any
Trademark, then Borrower shall, on a quarterly basis, provide written notice
thereof to Bank and shall execute such intellectual property security agreements
and other documents and take such other actions as Bank shall reasonably request
in its good faith business judgment to perfect and maintain a perfected security
interest in favor of Bank in such property, subject to the Asahi Intercreditor
Agreement. If Borrower decides to register any Copyrights or mask works in the
United States Copyright Office, Borrower shall: (x) provide Bank with at least
fifteen (15) days prior written notice of Borrower’s intent to register such
Copyrights or mask works together with a copy of the application it intends to
file with the United States Copyright Office (excluding exhibits thereto); (y)

-13-



--------------------------------------------------------------------------------



 



execute an intellectual property security agreement and such other documents and
take such other actions as Bank may reasonably request to perfect and maintain a
perfected security interest in favor of Bank in the Copyrights or mask works
intended to be registered with the United States Copyright Office, subject to
the Asahi Intercreditor Agreement; and (z) record any such intellectual property
security agreement with the United States Copyright Office contemporaneously
with filing the Copyright or mask work application(s) with the United States
Copyright Office. Upon request, Borrower shall provide to Bank copies of all
applications that it files for Patents or for the registration of Trademarks,
Copyrights or mask works, and will promptly provide Bank with evidence of the
recording of the intellectual property security agreement necessary for Bank to
perfect and maintain a security interest in such property.
          (c) Provide written notice to Bank within ten (10) Business Days of
entering or becoming bound by any Restricted License (other than open source or
over-the-counter software that is commercially available to the public and other
than the Utterberg License). Borrower shall make commercially reasonable efforts
upon request of Bank to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (i) any Restricted License (other than open
source or over-the-counter software that is commercially available to the public
and the Utterberg License) to be deemed “Collateral” and for Bank to have a
security interest in it that would be reasonably expected to otherwise be
restricted or prohibited by law or by the terms of any such Restricted License,
whether now existing or entered into in the future, and (ii) subject to the
Asahi Intercreditor Agreement, Bank to have the ability in the event of a
liquidation of any Collateral to dispose of such Restricted License (other than
open source or over-the-counter software that is commercially available to the
public and other than the Utterberg License) in accordance with Bank’s rights
and remedies under this Agreement and the other Loan Documents.
     6.11 Litigation Cooperation. From the date hereof and continuing through
the termination of this Agreement, make available to Bank, upon reasonable
notice and at reasonable intervals, without expense to Bank, Borrower and its
officers, employees and agents and Borrower’s Books, to the extent that Bank may
deem them reasonably necessary to prosecute or defend any third-party suit or
proceeding instituted by or against Bank with respect to any Collateral or
relating to Borrower.
     6.12 Creation/Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenant contained in Section 7.3 hereof, in the event
Borrower or any Subsidiary creates or acquires any Subsidiary, Borrower and such
Subsidiary shall promptly notify Bank of the creation or acquisition of such new
Subsidiary and, at Bank’s request, in its sole discretion, take all such action
as may be reasonably required by Bank to cause each such Subsidiary to, in
Bank’s sole discretion, become a co-Borrower or Guarantor under the Loan
Documents and grant a continuing pledge and security interest in and to the
assets of such Subsidiary (substantially as described on Exhibit A hereto); and
Borrower shall grant and pledge to Bank a perfected security interest in the
stock, units or other evidence of ownership of each Subsidiary.
     Borrower may designate a newly created Subsidiary to be a Filter Plant
Subsidiary hereunder. Upon such designation, (a) such Subsidiary shall not be
deemed to be a “Subsidiary” for the purposes of this Agreement and the other
Loan Documents, (b) the Borrower shall not be required to comply with the first
paragraph of this Section 6.12 with respect to such Subsidiary, and (c) upon
request of Borrower, Bank shall not unreasonably withhold its consent to release
the Guaranty of such Subsidiary, if any.
     6.13 Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral as contemplated by this Agreement. On a monthly basis, Borrower
agrees to make management available to provide any update with respect to
Government Approvals and will provide Bank with such additional documents as
Bank reasonably requests in connection therewith.
     6.14 Changes in Senior Management. Upon the departure of any Key Person
from NxStage, (i) give the Bank prompt notice of such departure, (ii) provide
the Bank with prompt notice as to the officer or employee who will be acting in
the capacity of such office for purposes of taking actions under the Loan
Documents, and (iii) keep the bank reasonably informed, and in any event no less
than monthly, as to the Borrower’s efforts to fill such position or its
determination as to the officers or employees who will fulfill the duties
otherwise associated with such office.
     7 NEGATIVE COVENANTS
          Borrower shall not do any of the following without Bank’s prior
written consent:

-14-



--------------------------------------------------------------------------------



 



     7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory and Field Equipment in the ordinary course of business; (b) of
worn out or obsolete Equipment; (c) in connection with Permitted Liens and
Permitted Investments; and (d) in connection with the Filter Plant Transactions.
     7.2 Changes in Business, Ownership, or Business Locations. (a) Engage in or
permit any of its Subsidiaries, if any, to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; (b) liquidate or dissolve; or (c) enter into any
transaction or series of related transactions in which the stockholders of
Borrower who were not stockholders immediately prior to the first such
transaction own more than forty-nine percent (49%) of the voting stock of
Borrower immediately after giving effect to such transaction or related series
of such transactions (other than by the sale of Borrower’s equity securities in
a public offering or to venture capital investors so long as Borrower identifies
to Bank the venture capital investors prior to the closing of the transaction
and provides to Bank a description of the material terms of the transaction).
     Borrower shall not, without at least thirty (30) days prior written notice
to Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than $250,000 in
Borrower’s assets or property) or, deliver any portion of the Collateral (other
than (i) Field Equipment maintained with Borrower’s customers and/or end users
of such Field Equipment, and (ii) other assets with a value of no more than
$250,000 at any location) to a bailee at a location other than to a bailee and
at a location already disclosed in the Perfection Certificate, (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization. If Borrower intends to deliver any
portion of the Collateral, valued, individually or in the aggregate, (other than
(i) Field Equipment maintained with Borrower’s customers and/or end users of
such Field Equipment, and (ii) other assets with a value of no more than
$250,000 at any location) and Bank and such bailee are not already parties to a
bailee agreement governing both the Collateral and the location to which
Borrower intends to deliver the Collateral, then Borrower will use commercially
reasonable efforts upon Bank’s request to deliver to the Bank a signed bailee
agreement in form and substance satisfactory to Bank in its reasonable
discretion.
     7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, other than Permitted Investments. A
Subsidiary may merge or consolidate into another Subsidiary or into Borrower.
     7.4 Indebtedness. (a) create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness; or (b) make any payment or prepayment of principal under the Asahi
Term Loan prior to the stated maturity date therein of May 31, 2013, except if
there are no longer any Credit Extensions outstanding under this Agreement and
this Agreement is terminated (and provided that nothing shall restrict the
ability of the Borrower to convert the Indebtedness owed to Asahi to equity
securities of a Borrower), or otherwise amend or modify the Asahi Term Loan in a
manner which is adverse to Bank, without the prior written consent of Bank.
     7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of the
Collateral, or assign or convey any right to receive income, including the sale
of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein (other than as stated in the Asahi
Intercreditor Agreement and other Permitted Liens which are entitled to
priority) or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Bank or Asahi) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower or any Subsidiary
from assigning, mortgaging, pledging, granting a security interest in or upon,
or encumbering any of Borrower’s or any Subsidiary’s Intellectual Property,
except as is otherwise permitted in Section 7.1 hereof and the definition of
“Permitted Liens” herein.
     7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.8(b) hereof.
     7.7 Distributions; Investments. (a) pay any dividends or make any
distribution or payment on account of or redeem, retire or purchase any capital
stock, provided that (i) Borrower may convert or exchange any of its equity
securities into or for other securities pursuant to the terms of such
convertible securities or otherwise in

-15-



--------------------------------------------------------------------------------



 



exchange thereof, (ii) Borrower may pay dividends solely in common stock,
(iii) Borrower may repurchase the stock of former employees, directors or
consultants pursuant to stock repurchase agreements so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided such repurchases do not exceed Two
Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate per fiscal year,
(iv) Borrower may pay dividends or make distributions or payments to any other
Borrower; or (b) directly or indirectly make any Investment (including, without
limitation, any additional Investment in any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries to do so.
     7.8 Transactions with Affiliates. Other than the Utterberg License and any
other transaction disclosed on the Perfection Certificate, directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower, except for (a) transactions that are in the ordinary
course of Borrower’s business, upon fair and reasonable terms that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person, (b) transactions among Borrowers, (c) transactions
permitted pursuant to the terms of Section 7.2, 7.3, 7.4, 7.7, and 7.9 hereof,
and (d) transactions with the Filter Plant Subsidiary which shall in all events
be upon fair and reasonable terms that are no less favorable to Borrower than
would be obtained in an arm’s length transaction with a non-affiliated Person.
     7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to Bank.
     7.10 Compliance. Become an “investment company” or a company controlled by
an “investment company”, under the Investment Company Act of 1940, as amended,
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or non-exempt Prohibited Transaction, as defined in ERISA, to
occur; fail to comply with the Federal Fair Labor Standards Act; fail to comply
in any material respect with any law or regulation promulgated by the U.S. Food
and Drug Administration or promulgated under the U.S. Food, Drug and Cosmetic
Act; or violate any other law or regulation, if the violation would reasonably
be expected to have a material adverse effect on Borrower’s business, or permit
any of its Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw
from participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which would reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
     8 EVENTS OF DEFAULT
          Any one of the following shall constitute an event of default (an
“Event of Default”) under this Agreement:
     8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date). During the cure period, the failure to
make or pay any payment specified under clause (a) or (b) hereunder is not an
Event of Default (but no Credit Extension will be made during the cure period);
     8.2 Covenant Default.
          (a) Borrower fails or neglects to perform any obligation in
Sections 6.2 (provided, however, (i) Borrower shall have two (2) Business Days
from the scheduled due date to cure any default under clauses 6.2(a) (i)-(iv)
and Bank shall endeavor to notify Borrower of any failure to comply with any
such clause; (ii) Borrower shall have three (3) Business Days from the scheduled
due date to cure any default under clause 6.2(a)(viii); and (iii) Borrower shall
have three (3) Business Days from the scheduled due date to cure any default
under clause 6.2(c)(i) and (ii)), 6.4 (provided, however, Borrower shall have
three (3) Business Days from the scheduled due date to cure any default
thereunder), 6.5, 6.7, 6.8 (provided, however, Borrower shall have three
(3) Business Days from the scheduled due date to cure any default under clause
6.8(b)) or 6.9, or violates any covenant in Section 7 (provided, however,
Borrower shall have three (3) Business Days from the scheduled due date to cure
any default under clauses 7.5 and 7.6); or

-16-



--------------------------------------------------------------------------------



 



          (b) Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in clause (a) above;
     8.3 Material Adverse Change. A Material Adverse Change occurs;
     8.4 Attachment; Levy; Restraint on Business.
          (a) (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or of any entity under the control of
Borrower on deposit or otherwise maintained with Bank or any Bank Affiliate, or
(ii) a notice of lien or levy is filed against any of Borrower’s assets with a
fair market value in excess of One Hundred Thousand Dollars ($100,000),
individually or in the aggregate, by any government agency, and the same under
subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; or
          (b) (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting any material part
of its business;
     8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);
     8.6 Other Agreements. There is, under any agreement to which Borrower or
any Guarantor is a party with a third party or parties, (a) any default
resulting in a right by such third party or parties (other than the Asahi Term
Loan), whether or not exercised, to accelerate the maturity of any Indebtedness
in an amount individually or in the aggregate in excess of Five Hundred Thousand
Dollars ($500,000); (b) a default occurs by Borrower under the Asahi Term Loan
and any applicable grace and cure periods have expired; or (c) any default by
Borrower, the result of which would reasonably be expected to have a material
adverse effect on Borrower’s business, taken as a whole;
     8.7 Judgments. One or more final judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least
Five Hundred Thousand Dollars ($500,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier),
shall be rendered against Borrower and the same are not, within ten (10) days
after the entry thereof, discharged or execution thereof stayed or bonded
pending appeal, or such judgments are not discharged prior to the expiration of
any such stay (provided that no Credit Extensions will be made prior to the
discharge, stay, or bonding of such judgment, order, or decree);
     8.8 Misrepresentations. Borrower or any Person acting for Borrower makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
     8.9 Subordinated Debt/Asahi Intercreditor Agreement. Any document,
instrument, or any intercreditor or subordination agreement relating to
Subordinated Debt (including the Asahi Intercreditor Agreement), shall for any
reason be revoked or invalidated or otherwise cease to be in full force and
effect except in accordance with its terms or as a result of Bank’s bad faith or
willful misconduct, any Person other than Bank shall be in material breach
thereof or contest in any manner the validity or enforceability thereof or deny
that it has any

-17-



--------------------------------------------------------------------------------



 



further liability or obligation thereunder except in accordance with its terms,
or the Obligations shall for any reason be subordinated or shall not have the
priority contemplated by this Agreement or the Asahi Intercreditor Agreement;
     8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for
any reason to be in full force and effect except to the extent any guaranty is
terminated in accordance with the terms hereof; (b) any Guarantor does not
perform any obligation or covenant under any guaranty of the Obligations;
(c) any circumstance described in Sections 8.3 or 8.8. occurs with respect to
any Guarantor, or (d) the liquidation, winding up, or termination of existence
of any Guarantor; or
     8.11 Governmental Approvals. Any material Governmental Approval shall have
been revoked, rescinded, suspended, modified in an materially adverse manner or
not renewed in the ordinary course for a full term and such revocation,
rescission, suspension, modification or non-renewal results in a Material
Adverse Change.
     8.12 Notice of Exclusive Control. The delivery by Asahi to Bank, Bank’s
Affiliates or any other bank or financial institution of a “Notice of Exclusive
Control” or an “entitlement order” (as such term is defined in Article 8 of the
Code), pursuant to any Collateral Account of the Borrower.
     9 BANK’S RIGHTS AND REMEDIES
     9.1 Rights and Remedies. While an Event of Default occurs and continues
Bank may, without notice or demand, do any or all of the following, and in each
case subject to the Asahi Intercreditor Agreement:
          (a) declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Bank);
          (b) stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Bank;
          (c) demand that Borrower (i) deposit cash with Bank in an amount equal
to 105% of the Dollar Equivalent of the aggregate face amount of all Letters of
Credit remaining undrawn plus all interest, fees, and costs due or to become due
in connection therewith (as estimated by Bank in its good faith business
judgment), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit; provided, however, if
an Event of Default described in Section 8.5 occurs, the obligation of Borrower
to cash collateralize all Letters of Credit remaining undrawn shall
automatically become effective without any action by Bank;
          (d) terminate any FX Forward Contracts;
          (e) settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;
          (f) make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall use commercially reasonable efforts to assemble the
Collateral if Bank requests and make it reasonably available as Bank designates
which is reasonably convenient to both Borrower and Bank. Bank may enter
premises where the Collateral is located, take and maintain possession of any
part of the Collateral, and pay, purchase, contest, or compromise any Lien which
appears to be prior or superior to its security interest and pay all expenses
incurred. Borrower grants Bank a license to enter and occupy any of its
premises, without charge, to exercise any of Bank’s rights or remedies;
          (g) apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of Borrower;
          (h) subject to the rights of third parties including those in the
Utterberg License, ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell the Collateral. Bank is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, Borrower’s labels, Patents,

-18-



--------------------------------------------------------------------------------



 



Copyrights, mask works, rights of use of any name, trade secrets, trade names,
Trademarks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Bank’s exercise of its rights under this
Section, Borrower’s rights under all licenses and all franchise agreements inure
to Bank’s benefit;
          (i) deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
          (j) demand and receive possession of Borrower’s Books; and
          (k) exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
     9.2 Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Bank determines reasonable; (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Bank or a third party as the Code permits. Borrower hereby
appoints Bank as its lawful attorney-in-fact to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of Bank’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations (other than inchoate indemnity obligations and
any other obligations which, by their terms, are to survive the termination of
this Agreement) have been satisfied in full and Bank is under no further
obligation to make Credit Extensions hereunder. Bank’s foregoing appointment as
Borrower’s attorney in fact, and all of Bank’s rights and powers, coupled with
an interest, are irrevocable until all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been fully repaid and performed
and Bank’s obligation to provide Credit Extensions terminates.
     9.3 Protective Payments. If Borrower fails to obtain the insurance called
for by Section 6.7 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Bank may obtain such insurance or make such payment, and all amounts
so paid by Bank are Bank Expenses and immediately due and payable, bearing
interest at the then highest rate applicable to the Obligations, and secured by
the Collateral. Bank will make reasonable efforts to provide Borrower with
notice of Bank obtaining such insurance at the time it is obtained or within a
reasonable time thereafter. No payments by Bank are deemed an agreement to make
similar payments in the future or Bank’s waiver of any Event of Default.
     9.4 Application of Payments and Proceeds. Unless an Event of Default has
occurred and is continuing, and subject to Section 2.5 hereof and the Asahi
Intercreditor Agreement, Bank may apply any funds in its possession, whether
from Borrower account balances, payments, or proceeds realized as the result of
any collection of Accounts or other disposition of the Collateral, first, to
Bank Expenses, including without limitation, the reasonable costs, expenses,
liabilities, obligations and attorneys’ fees incurred by Bank in the exercise of
its rights under this Agreement; second, to the interest due upon any of the
Obligations; and third, to the principal of the Obligations and any applicable
fees and other charges, in such order as Bank shall determine in its sole
discretion. Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Bank for any deficiency. If an
Event of Default has occurred and is continuing, and subject to Section 2.5
hereof and the Asahi Intercreditor Agreement, Bank may apply any funds in its
possession, whether from Borrower account balances, payments, proceeds realized
as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as Bank shall
determine in its sole discretion. Any surplus shall be paid to Borrower or to
other Persons legally entitled thereto; Borrower shall remain liable to Bank for
any deficiency. If Bank, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.

-19-



--------------------------------------------------------------------------------



 



     9.5 Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of the Collateral.
     9.6 No Waiver; Remedies Cumulative. Bank’s failure, at any time or times,
to require strict performance by Borrower of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
     9.7 Demand Waiver. Except as expressly provided herein or provided under
applicable law, Borrower waives demand, notice of default or dishonor, notice of
payment and nonpayment, notice of any default, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.
     10 NOTICES
          All notices, consents, requests, approvals, demands, or other
communication (collectively, “Communication”), other than Advance requests made
pursuant to Section 3.4, by any party to this Agreement or any other Loan
Document must be in writing and be delivered or sent by facsimile at the
addresses or facsimile numbers listed below. Bank or Borrower may change its
notice address by giving the other party written notice thereof. Each such
Communication shall be deemed to have been validly served, given, or delivered:
(a) upon the earlier of actual receipt and three (3) Business Days after deposit
in the U.S. mail, registered or certified mail, return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission (with such facsimile promptly confirmed by delivery of a copy by
personal delivery or United States mail as otherwise provided in this
Section 10); (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address or facsimile number indicated below. Advance requests made
pursuant to Section 3.4 must be in writing and may be in the form of electronic
mail, delivered to Bank by Borrower at the e-mail address of Bank provided below
and shall be deemed to have been validly served, given, or delivered when sent
(with such electronic mail promptly confirmed by delivery of a copy by personal
delivery or United States mail as otherwise provided in this Section 10). Bank
or Borrower may change its address, facsimile number, or electronic mail address
by giving the other party written notice thereof in accordance with the terms of
this Section 10.

     
If to Borrower:
  NxStage Medical, Inc.
 
  EIR Medical, Inc.
 
  Medisystems Services Corporation
 
  Medisystems Corporation
 
  c/o NxStage Medical, Inc.
 
  439 South Union Street, 5th Floor
 
  Lawrence, Massachusetts 01843
 
  Attn: General Counsel
 
  Fax: (978) 687-4825
 
  Email: wswan@nxstage.com
 
    with a copy (which shall not constitute notice) to:  
 
  Wilmer Cutler Pickering Hale and Dorr LLP
 
  60 State Street
 
  Boston, MA 02109

-20-



--------------------------------------------------------------------------------



 



     
 
  Attn: George Shuster, Esquire
 
  Fax: (617) 526-5000
 
  Email: george.shuster@wilmerhale.com
 
   
If to Bank:
  Silicon Valley Bank
 
  One Newton Executive Park Suite 200
 
  2221 Washington Street
 
  Newton, Massachusetts 02462
 
  Attn: Mr. Ryan Ravenscroft
 
  Fax: (617) 527- 0177
 
  Email: rravenscroft@svb.com
 
   
with a copy to:
  Riemer & Braunstein LLP
 
  Three Center Plaza
 
  Boston, Massachusetts 02108
 
  Attn: Charles W. Stavros, Esquire
 
  Fax: (617) 880-3456
 
  Email: cstavros@riemerlaw.com

     11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
          Massachusetts law governs the Loan Documents without regard to
principles of conflicts of law. Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Massachusetts; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREINABOVE, BANK SHALL
SPECIFICALLY HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE
ENFORCE BANK’S RIGHTS AGAINST BORROWER OR ITS PROPERTY.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
     12 GENERAL PROVISIONS
     12.1 Termination Prior to Maturity Date. This Agreement may be terminated
prior to the Revolving Line Maturity Date by Borrower, effective three
(3) Business Days after written notice of termination is given to Bank or if
Bank’s obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(b). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement). If
such termination is at Borrower’s election, Borrower shall pay to Bank, in
addition to the payment of any other expenses or fees then-owing, a termination
fee equal to (i) if terminated at any time prior to the first anniversary of the
Effective Date, an amount equal to one percent (1.00%) of the Revolving Line
(i.e. One Hundred Fifty Thousand Dollars ($150,000)); (ii) if terminated on

-21-



--------------------------------------------------------------------------------



 



or at any time after the first anniversary of the Effective Date but prior to
the second anniversary of the Effective Date, an amount equal to one-half of one
percent (0.50%) of the Revolving Line (i.e. Seventy Five Thousand Dollars
($75,000)); and from the second anniversary of the Effective Date and
thereafter, Zero Dollars ($0.00); provided that no termination fee shall be
charged if the credit facility hereunder is replaced with a new or amended and
restated facility from Silicon Valley Bank. Upon payment in full of the
Obligations (other than inchoate indemnity obligations and any other obligations
which, by their terms, are to survive the termination of this Agreement) and at
such time as Bank’s obligation to make Credit Extensions has terminated, Bank
shall release its liens and security interests in the Collateral and all rights
therein shall revert to Borrower.
     12.2 Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents.
     12.3 Indemnification. Borrower agrees to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.
     12.4 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
     12.5 [Reserved].
     12.6 Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
     12.7 Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.
     12.8 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
     12.9 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The obligation of Borrower in
Section 12.3 to indemnify Bank shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.
     12.10 Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (provided, however, that such Subsidiaries and
Affiliates shall agree to the terms of this provision); (b) to prospective
transferees or purchasers of any interest in the Credit Extensions (provided,
however,

-22-



--------------------------------------------------------------------------------



 



Bank shall use commercially reasonable efforts to obtain any prospective
transferee’s or purchaser’s agreement to the terms of this provision); (c) as
required by law, regulation, subpoena, or other order; (d) to Bank’s regulators
or as otherwise required in connection with Bank’s examination or audit; (e) as
Bank considers appropriate in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein. Confidential information does not
include information that is either: (i) is in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank; or (ii) is disclosed to Bank by a third party, if Bank does
not know that the third party is prohibited from disclosing the information.
          Bank may use confidential information for the development of
databases, reporting purposes, and market analysis so long as such confidential
information is aggregated and anonymized prior to distribution unless otherwise
expressly permitted by Borrower. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.
     12.11 Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, Bank
shall be entitled to recover its reasonable attorneys’ fees and other costs and
expenses incurred, in addition to any other relief to which it may be entitled.
     12.12 Right of Set Off. Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them. At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
     12.13 Borrower Liability. Any Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, and (b) any
right to require Bank to: (i) proceed against any Borrower or any other person;
(ii) proceed against or exhaust any security; or (iii) pursue any other remedy.
Bank may exercise or not exercise any right or remedy it has against any
Borrower or any security it holds (including the right to foreclose by judicial
or non-judicial sale) without affecting any Borrower’s liability.
Notwithstanding any other provision of this Agreement or other related document,
so long as the Obligations (other than inchoate indemnity obligations and other
obligations that by their terms survive the termination of this Agreement) are
outstanding or the Bank has any commitment to lend to Borrower hereunder, each
Borrower waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating Borrower to the rights of Bank under
this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or otherwise.
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section shall be null and void to the extent
that it conflicts with the preceding sentence. If any payment is made to a
Borrower in contravention of this Section, such Borrower shall hold such payment
in trust for Bank and such payment shall be promptly delivered to Bank for
application to the Obligations, whether matured or unmatured.
     12.14 Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

-23-



--------------------------------------------------------------------------------



 



     12.15 Captions. The headings used in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.
     12.16 Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
     12.17 Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
     12.18 Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
     13 DEFINITIONS
     13.1 Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:
          “Account” is any “account” as defined in the Code with such additions
to such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.
          “Account Debtor” is any “account debtor” as defined in the Code with
such additions to such term as may hereafter be made.
          “Adjusted EBITDA” is, for any period of measurement, Borrower’s EBITDA
for such period minus Capital Expenditures made during such period.
          “Advance” or “Advances” means an advance (or advances) under the
Revolving Line.
          “Affiliate” is, with respect to any Person, each other Person that
owns or controls directly or indirectly the Person, any Person that controls or
is controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
          “Agreement” is defined in the preamble hereof.
          “Asahi” is Asahi Kasei Kuraray Medical Co., Ltd., a company organized
under the laws of Japan, and its permitted successors and assigns.
          “Asahi Intercreditor Agreement” is that certain Intercreditor
Agreement, by and between Bank and Asahi, dated as of the date hereof, as may be
amended from time to time.
          “Asahi Term Loan” is that certain Term Loan and Security Agreement by
and among Borrower, Guarantors and Asahi, dated as of June 5, 2009, as may be
amended, modified or restated from time to time.
          “Availability Amount” is (a) the lesser of (i) the Revolving Line or
(ii) the amount available under the Borrowing Base minus (b) the Dollar
Equivalent amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit plus an amount equal to the Letter of Credit
Reserve), minus (c) the FX Reduction Amount, minus (d) any amounts used for Cash
Management Services, and minus (e) the outstanding principal balance of any
Advances.
          “Bank” is defined in the preamble hereof.

-24-



--------------------------------------------------------------------------------



 



          “Bank Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower or any
Guarantor.
          “Borrower” is defined in the preamble hereof.
          “Borrower’s Books” are all Borrower’s books and records including
ledgers, federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
          “Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts plus
(b) the lesser of (i) thirty percent (30%) of the value of Borrower’s Eligible
Inventory (valued at the lower of cost or wholesale fair market value) or
(ii) Two Million Five Hundred Thousand Dollars ($2,500,000); plus (c) the lesser
of (i) twenty percent (20%) of Eligible Field Equipment or (ii) One Million
Dollars ($1,000,000), in each case as determined by Bank from Borrower’s most
recent Borrowing Base Certificate; provided, however, that Bank may decrease the
foregoing percentages and/or amounts in its good faith business judgment based
on events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect the Collateral.
          “Borrowing Base Certificate” is that certain certificate included
within each Transaction Report.
          “Borrowing Resolutions” are, with respect to any Person, those
resolutions adopted by such Person’s Board of Directors or other appropriate
body and delivered by such Person to Bank approving the Loan Documents to which
such Person is a party and the transactions contemplated thereby, together with
a certificate executed by its secretary on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party, (b) that
attached as Exhibit A to such certificate is a true, correct, and complete copy
of the resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.
          “Business Day” is any day that is not a Saturday, Sunday or a day on
which Bank is closed.
          “Capital Expenditures” means, with respect to any Person for any
period, the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed; provided,
that any Capital Expenditures made in connection with the Filter Plant
Transactions funded by a third party (a party other than Borrower or any
Guarantor) shall not be included in the calculation of Capital Expenditures.
          “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
          “Cash Management Services” is defined in Section 2.1.4.
          “Code” is the Uniform Commercial Code, as the same may, from time to
time, be enacted and in effect in the Commonwealth of Massachusetts; provided,
that, to the extent that the Code is used to define any term herein or in any
Loan Document and such term is defined differently in different Articles or
Divisions of the Code, the definition of such term contained in Article or
Division 9 shall govern; provided further, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, or
priority of, or remedies with respect to, Bank’s Lien on any Collateral is
governed by the Uniform Commercial Code in effect in a jurisdiction other than
the Commonwealth of Massachusetts, the term “Code” shall mean the Uniform
Commercial Code as

-25-



--------------------------------------------------------------------------------



 



enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.
          “Collateral” is any and all properties, rights and assets of Borrower
described on Exhibit A.
          “Collateral Account” is any Deposit Account, Securities Account, or
Commodity Account of Borrower.
          “Commodity Account” is any “commodity account” as defined in the Code
with such additions to such term as may hereafter be made.
          “Communication” is defined in Section 10.
          “Compliance Certificate” is that certain certificate in the form
attached hereto as Exhibit B.
          “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation,
in each case directly or indirectly guaranteed, endorsed, co made, discounted or
sold with recourse by that Person, or for which that Person is directly or
indirectly liable; (b) any obligations for undrawn letters of credit for the
account of that Person; and (c) all obligations from any interest rate, currency
or commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
          “Control Agreement” is any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Bank pursuant to which
Bank obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
          “Copyrights” are any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret.
          “Credit Extension” is any Advance, Letter of Credit, FX Forward
Contract, amount utilized for Cash Management Services, or any other extension
of credit by Bank for Borrower’s benefit.
          “Default” means any event which with notice or passage of time or
both, would constitute an Event of Default.
          “Default Rate” is defined in Section 2.3(b).
          “Deferred Revenue” is all amounts received or invoiced in advance of
performance under contracts and not yet recognized as revenue.
          “Deposit Account” is any “deposit account” as defined in the Code with
such additions to such term as may hereafter be made.
          “Designated Deposit Account” is Borrower’s deposit account, account
number [**], maintained with Bank.
          “Dollars,” “dollars” or use of the sign “$” means only lawful money of
the United States and not any other currency, regardless of whether that
currency uses the “$” sign to denote its currency or may be readily converted
into lawful money of the United States.

-26-



--------------------------------------------------------------------------------



 



          “Dollar Equivalent” is, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in a Foreign Currency, the equivalent amount therefor in Dollars as
determined by Bank at such time on the basis of the then-prevailing rate of
exchange in San Francisco, California, for sales of the Foreign Currency for
transfer to the country issuing such Foreign Currency.
          “EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus
(c) to the extent deducted in the calculation of Net Income, depreciation
expense and amortization expense, plus (d) income tax expense, plus (e) non-cash
stock compensation expenses.
          “Effective Date” is the date Bank executes this Agreement and as
indicated on the signature page hereof.
          “Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3. Bank reserves the right at any time and from time to time after the
Effective Date upon notice to Borrower, to adjust any of the criteria set forth
below and to establish new criteria in its good faith business judgment. Without
limiting the fact that the determination of which Accounts are eligible for
borrowing is a matter of Bank’s good faith judgment, the following (“Minimum
Eligibility Requirements”) are the minimum requirements for an Account to be an
Eligible Account. Unless Bank agrees otherwise in writing, Eligible Accounts
shall not include:
          (a) Accounts for which the Account Debtor has not been invoiced or
where goods or services have not yet been rendered to the Account Debtor
(sometimes called memo billings or pre-billings);
          (b) Accounts that the Account Debtor has not paid within ninety
(90) days of invoice date, regardless of invoice payment period terms;
          (c) Accounts owing from an Account Debtor, fifty percent (50%) or more
of whose Accounts have not been paid within ninety (90) days of invoice date;
          (d) Accounts billed and/or payable outside the United States;
          (e) Accounts with credit balances over ninety (90) days from invoice
date (but only to the extent of such credit balance);
          (f) Accounts owing from an Account Debtor, including such Account
Debtor’s Affiliates, whose total obligations to Borrower exceed twenty-five
percent (25%) of all Accounts (35% with respect to any two of (i) Da Vita, Inc.,
a Delaware corporation, (ii) Henry Schein, Inc., a Delaware corporation and
(iii) Gambro Renal Products, Inc., a Delaware corporation and each of their
respective Affiliates), in each case for the amounts that exceed that
percentage, unless Bank approves in writing;
          (g) Accounts subject to contractual arrangements between Borrower and
an Account Debtor where payments shall be scheduled or due according to
completion or fulfillment requirements where the Account Debtor has a right of
offset for damages suffered as a result of Borrower’s failure to perform in
accordance with the contract (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);
          (h) Accounts owing from an Account Debtor the amount of which may be
subject to withholding based on the Account Debtor’s satisfaction of Borrower’s
complete performance (but only to the extent of the amount withheld; sometimes
called retainage billings);
          (i) Accounts owing from an Account Debtor which does not have its
principal place of business in the United States except for Eligible Foreign
Accounts;
          (j) Accounts owing from the United States or any department, agency,
or instrumentality thereof except for Accounts or portions thereof of the United
States if Borrower has assigned its payment rights to Bank and the assignment
has been acknowledged under the Federal Assignment of Claims Act of 1940, as
amended;

-27-



--------------------------------------------------------------------------------



 



          (k) Accounts owing from an Account Debtor to the extent that Borrower
is indebted or obligated in any manner to the Account Debtor (as creditor,
lessor, supplier or otherwise — sometimes called “contra” accounts, accounts
payable, customer deposits or credit accounts), but only to the extent that
Borrower is indebted or obligated, with the exception of (i) customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business and (ii) amounts due on account of clinical
trials in amounts not to exceed $10,000 at any time outstanding per Account
Debtor;
          (l) Accounts for demonstration or promotional equipment, or in which
goods are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, “bill and hold”, or other terms if Account Debtor’s payment may be
conditional;
          (m) Accounts that represent non-trade receivables or that are derived
by means other than in the ordinary course of Borrower’s business;
          (n) Accounts for which the Account Debtor is Borrower’s Affiliate,
officer, employee, or agent;
          (o) Accounts in which the Account Debtor disputes liability or makes
any claim (but only up to the disputed or claimed amount), or if the Account
Debtor is subject to an Insolvency Proceeding, or becomes insolvent, or goes out
of business;
          (p) Accounts owing from an Account Debtor with respect to which
Borrower has received Deferred Revenue (but only to the extent of such Deferred
Revenue and excluding Deferred Revenue generated in connection with (i) the sale
of Equipment, (ii) warranty contracts in an amount up to Five Hundred Thousand
Dollars ($500,000) in the aggregate per year), and (iii) [the sale of equity to
Da Vita, Inc. and/or its Affiliates on or about February 7, 2007];
          (q) Accounts subject to chargebacks or other payment deductions taken
by an Account Debtor, but only up to the amount of such chargeback or payment
deduction;
          (r) Accounts for which Bank in its good faith business judgment
determines collection to be doubtful; and
          (s) other Accounts Bank deems ineligible in the exercise of its good
faith business judgment.
          “Eligible Field Equipment” is Equipment located in the United States
which consists of (a) equipment rented to dialysis treatment centers and
hospitals which may then transferred to patient’s homes; (b) “service pool”
cyclers owned and maintained by the Borrower that are swapped for cyclers that
require repairs or services by the Borrower while being rented or owned by a
patient (c) equipment that otherwise complies with all of Borrower’s
representations and warranties to Bank and which is acceptable to Bank in all
respects; and (d) equipment in which Bank has a first priority Lien.
          “Eligible Foreign Accounts” are Accounts for which the Account Debtor
does not have its principal place of business in the United States but are
otherwise Eligible Accounts that Bank approves in writing, on a case-by-case
basis.
          “Eligible Inventory” means, at any time, the aggregate of Borrower’s
Inventory that (a) consists of finished goods, in good, new, and salable
condition, which is not perishable, returned, consigned, obsolete, not sellable,
damaged, or defective, and is not comprised of demonstrative or custom
inventory, works in progress, packaging or shipping materials, or supplies;
(b) meets all applicable governmental standards; (c) has been manufactured in
compliance with the Fair Labor Standards Act, to the extent applicable; (d) is
not subject to any Liens, except the first priority Liens granted or in favor of
Bank under this Agreement or any of the other Loan Documents and other Permitted
Liens; (e) is located at Borrower’s principal place of business (or any location
permitted under Section 5.2 in the United States and subject to a landlord’s
consent or bailee waiver, as applicable, in form and substance acceptable to
Bank, in its sole discretion); (f) is not Eligible Field Equipment; and (g) is
otherwise acceptable to Bank in its good faith business judgment.

-28-



--------------------------------------------------------------------------------



 



          “Equipment” is all “equipment” as defined in the Code with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing.
          “ERISA” is the Employee Retirement Income Security Act of 1974, and
its regulations.
          “Event of Default” is defined in Section 8.
          “Field Equipment” is any existing or hereafter acquired (by the
Borrower), System One cyclers, Pure Flow systems and all components thereof, and
similar products that are updates thereto or developments thereon, which are
leased to end users.
          “Filter Plant Subsidiary” means any subsidiary designated by NxStage
by written notice to Bank as the “Filter Plant Subsidiary” in order to perform
the obligations of NxStage in connection with the Filter Plant Transactions.
Such Filter Plant Subsidiary may be formed by a Borrower or a Guarantor or, with
the prior written consent of Bank, such consent not to be unreasonably withheld,
be an existing Subsidiary.
          “Filter Plant Transactions” means the transactions contemplated in
connection with the construction of a new facility during Phase II pursuant to
the Dialyzer Production Agreement, dated as of June 5, 2009, as amended, by and
among NxStage and Asahi Kasei Kuraray Medical, Co., Ltd.
          “Foreign Currency” means lawful money of a country other than the
United States.
          “Funding Date” is any date on which a Credit Extension is made to or
for the account of Borrower which shall be a Business Day.
          “FX Business Day” is any day when (a) Bank’s Foreign Exchange
Department is conducting its normal business and (b) the Foreign Currency being
purchased or sold by Borrower is available to Bank from the entity from which
Bank shall buy or sell such Foreign Currency.
          “FX Forward Contract” is defined in Section 2.1.3.
          “FX Reduction Amount” is defined in Section 2.1.3.
          “GAAP” is generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
          “General Intangibles” is all “general intangibles” as defined in the
Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation, all Intellectual Property,
claims, income and other tax refunds, security and other deposits, payment
intangibles, contract rights, options to purchase or sell real or personal
property, rights in all litigation presently or hereafter pending (whether in
contract, tort or otherwise), insurance policies (including without limitation
key man, property damage, and business interruption insurance), payments of
insurance and rights to payment of any kind.
          “Governmental Approval” is any consent, authorization, approval,
order, license, franchise, permit, certificate, accreditation, registration,
filing or notice, of, issued by, from or to, or other act by or in respect of,
any Governmental Authority.
          “Governmental Authority” is any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
          “Guarantor” is any present or future guarantor of the Obligations,
including, without limitation, Medimexico s. de R.L. de C.V., a company
organized and existing under the laws of Mexico, NxStage Verwaltungs

-29-



--------------------------------------------------------------------------------



 



GmbH, a company organized and existing under the laws of Germany, NxStage GmbH &
Co. KG, a company organized and operating under the laws of Germany, and
Medisystems Europe S.p.A., a company organized under the laws of Italy.
          “Indebtedness” is (a) indebtedness for borrowed money or the deferred
price of property or services, such as reimbursement and other obligations for
surety bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
          “Indemnified Person” is defined in Section 12.3.
          “Insolvency Proceeding” is any proceeding by or against any Person
under the United States Bankruptcy Code, or any other bankruptcy or insolvency
law, including assignments for the benefit of creditors, compositions,
extensions generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
          “Intellectual Property” means all of Borrower’s right, title, and
interest in and to the following:
          (a) its Copyrights, Trademarks and Patents;
          (b) any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;
          (c) any and all source code;
          (d) any and all design rights which may be available to a Borrower;
          (e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
          (f) all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
          “Interest Expense” means for any fiscal period, interest expense
(whether cash or non-cash) determined in accordance with GAAP for the relevant
period ending on such date, including, in any event, interest expense with
respect to any Credit Extension and other Indebtedness of Borrower and its
Subsidiaries, if any, including, without limitation or duplication, all
commissions, discounts, or related amortization and other fees and charges with
respect to letters of credit and bankers’ acceptance financing and the net costs
associated with interest rate swap, cap, and similar arrangements, and the
interest portion of any deferred payment obligation (including leases of all
types).
          “Inventory” is all “inventory” as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and
includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
          “Investment” is any beneficial ownership interest in any Person
(including stock, partnership interest or other securities), and any loan,
advance or capital contribution to any Person.
          “IP Agreement” is each Intellectual Property Security Agreement
executed and delivered by each Borrower to Bank, dated as of the date hereof.
          “Key Person” and “Key Persons” are any of the Chief Financial Officer
and the Chief Executive Officer, who are, as of the Effective Date, Robert Brown
and Jeffrey H. Burbank, respectively.

-30-



--------------------------------------------------------------------------------



 



          “Letter of Credit” means a standby letter of credit issued by Bank or
another institution based upon an application, guarantee, indemnity or similar
agreement on the part of Bank as set forth in Section 2.1.2.
          “Letter of Credit Application” is defined in Section 2.1.2(a).
          “Letter of Credit Reserve” has the meaning set forth in
Section 2.1.2(d).
          “Lien” is a mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
          “Liquidity” is, as of any date of measurement, Borrower’s unrestricted
cash at Bank and Bank Affiliates plus the Availability Amount, as determined by
Bank, in its reasonable discretion.
          “Loan Documents” are, collectively, this Agreement, the IP Agreement,
the Asahi Intercreditor Agreement, any note, or notes or guaranties executed by
Borrower or any Guarantor, and any other present or future agreement between
Borrower or any Guarantor and/or for the benefit of Bank in connection with this
Agreement, all as amended, restated, or otherwise modified.
          “Material Adverse Change” is (a) a material impairment in the
perfection or priority of Bank’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower, taken as a whole; (c) a material
impairment of the prospect of repayment of any portion of the Obligations or
(d) Bank determines, based upon information available to it and in its
reasonable judgment, that there is a reasonable likelihood that Borrower shall
fail to comply with one or more of the financial covenants in Section 6 during
the next succeeding financial reporting period.
          “Minimum Eligibility Requirements” is defined in the defined term
“Eligible Accounts”.
          “Net Income” means, as calculated on a consolidated basis for Borrower
and its Subsidiaries, if any, for any period as at any date of determination,
the net profit (or loss), after provision for taxes, of Borrower and its
Subsidiaries for such period taken as a single accounting period.
          “Obligations” are Borrower’s obligation to pay when due any debts,
principal, interest, Bank Expenses and other amounts Borrower owes Bank now or
later, whether under this Agreement, the Loan Documents, or otherwise,
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin, and to perform Borrower’s
duties under the Loan Documents.
          “Operating Documents” are, for any Person, such Person’s formation
documents, as certified with the Secretary of State of such Person’s state of
formation on a date that is no earlier than 30 days prior to the Effective Date,
and, (a) if such Person is a corporation, its bylaws in current form, (b) if
such Person is a limited liability company, its limited liability company
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.
          “Patents” means all patents, patent applications and like protections
including without limitation improvements, divisions, continuations, renewals,
reissues, extensions and continuations-in-part of the same.
          “Payment” means all checks, wire transfers and other items of payment
received by Bank (including proceeds of Accounts and payment of all the
Obligations in full) for credit to Borrower’s outstanding Credit Extensions or,
if the balance of the Credit Extensions has been reduced to zero, for credit to
its Deposit Accounts.
          “Perfection Certificate” is defined in Section 5.1.
          “Permitted Indebtedness” is:
          (a) Borrower’s Indebtedness to Bank under this Agreement and the other
Loan Documents;

-31-



--------------------------------------------------------------------------------



 



          (b) Indebtedness existing on the Effective Date and shown on the
Perfection Certificate;
          (c) Subordinated Debt, if any;
          (d) unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;
          (e) Indebtedness between and among one Borrower and any other
Borrower;
          (f) (i) inclusive of and without duplication of Investments permitted
pursuant to clause (d) of the definition of “Permitted Investments”,
Indebtedness of Subsidiaries (other than a Borrower) owed to a Borrower,
provided no Event of Default has occurred and is continuing, or would result
from the incurrence of such Indebtedness, not to exceed Three Million Dollars
($3,000,000) in the aggregate in any fiscal year, incurred in the ordinary
course of business for reasonable operating expenses and capital expenditures of
such Subsidiaries, consistent with past practices, inclusive of any guarantees
by a Borrower of any Indebtedness of any Subsidiary (other than a Borrower), and
(ii) Indebtedness of Subsidiaries to other Subsidiaries or in Borrower
          (g) Indebtedness of a Borrower to Subsidiaries, in an aggregate amount
for all such Subsidiaries not to exceed Two Hundred Fifty Thousand Dollars
($250,000) at any time;
          (h) Capital leases/equipment financing arrangements up to the
principal amount of Five Million Dollars ($5,000,000) outstanding at any time;
          (i) Indebtedness to Asahi under the Asahi Term Loan;
          (j) Indebtedness incurred in connection with the Filter Plant
Transactions;
          (k) Indebtedness with respect to bonds or security deposits provided
to utilities with respect to utility services provided to Borrowers and their
Subsidiaries in the ordinary course of business, not to exceed $500,000 in the
aggregate at any time outstanding;
          (l) Debt under swap arrangements or other derivative instruments
entered into in connection with any other Permitted Indebtedness hereunder to
mitigate risk and not for speculative purposes;
          (m) Indebtedness secured by Permitted Liens;
          (n) Indebtedness incurred as a result of endorsements for collections
or deposits in the ordinary course of business;
          (o) other unsecured Indebtedness not otherwise permitted hereunder in
an amount not to exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate at any time;
          (p) Indebtedness in connection with the financing of insurance
premiums in the ordinary course of business; and
          (q) extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (p) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.
          “Permitted Investments” are:
          (a) Investments shown on the Perfection Certificate and existing on
the Effective Date;
          (b) Cash and Cash Equivalents;
          (c) Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower’s business;

-32-



--------------------------------------------------------------------------------



 



          (d) (i) inclusive of and without duplication of Indebtedness permitted
pursuant to clause (f) of the definition of “Permitted Indebtedness”,
Investments, by Borrower in Subsidiaries (other than a Borrower), provided no
Event of Default has occurred and is continuing, or would result from the making
of such Investment, not to exceed Three Million Dollars ($3,000,000) in the
aggregate in any fiscal year, incurred in the ordinary course of business for
reasonable operating expenses and capital expenditures of such Subsidiaries,
consistent with past practices, inclusive of any guarantees by a Borrower of the
Indebtedness of any Subsidiary (other than a Borrower), and (ii) by Subsidiaries
in other Subsidiaries or in Borrower;
          (e) Investments in the Filter Plant Subsidiary or otherwise in
connection with the Filter Plant Transactions, provided that (I) any cash
Investment shall not exceed (i) One Million Dollars ($1,000,000) during the term
of this Agreement plus (ii) the amount of cash or other assets received by
NxStage or its Subsidiaries from or on behalf of Asahi for the sole purpose of
investment in the Filter Plant Subsidiary in connection with the Filter Plant
Transactions, (II) Borrower shall provide Bank prior written notice of its
intention to make any such Investment and (III) no Event of Default exists or
would result from the making of any such Investment;
          (f) Investments by a Borrower or Guarantor in any other Borrower;
          (g) Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors;
          (h) Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business; and
          (i) Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph
(i) shall not apply to Investments of Borrower in any Subsidiary;
          (j) Investments of (i) cash or Cash Equivalent consideration of up to
Two Million Dollars ($2,000,000) in the aggregate (inclusive of deferred payment
obligations) and (ii) equity of the Borrower of up to Twenty Million Dollars
($20,000,000) (any Investments made with equity of the Borrower in excess of
Twenty Million Dollars ($20,000,000) may only be made with the prior written
consent of Bank, which consent shall not be unreasonably withheld), in each case
for the purpose of acquiring all or substantially all of the assets, capital
stock or other equity interest of another Person in the same or similar line of
business of Borrower; provided that after giving effect thereto, (i) no Event of
Default shall have occurred and be continuing, (ii) Bank shall have received
satisfactory evidence of compliance on a pro forma basis with the financial
covenants contained in Section 6.9 hereof; and (ii) Borrower complies with
Section 6.12 hereof, as necessary; provided, further, no Indebtedness (other
than Permitted Indebtedness) will be incurred by Borrower or its Subsidiaries as
a result of such Investment and no lien will be incurred or assumed, other than
(i) liens granted in favor of Bank or (ii) Permitted Liens;
          (k) Other Investments not otherwise permitted herein in an aggregate
amount of up to Five Hundred Thousand Dollars ($500,000) per year and One
Million Dollars ($1,000,000) over the term of this Agreement, provided that
prior to and after giving effect thereto, no Event of Default is continuing; and
          (l) Security deposits paid to landlords in the ordinary course of
business and without duplication of clause (k) of the definition of Permitted
Indebtedness, Investments with respect to bonds or security deposits provided to
utilities with respect to utility services provided to Borrowers and their
Subsidiaries in the ordinary course of business, not to exceed $500,000 in the
aggregate at any time outstanding.
          “Permitted Liens” are:
          (a) Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;
          (b) Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books,

-33-



--------------------------------------------------------------------------------



 



that no notice of any such Lien has been filed or recorded under the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations adopted
thereunder;
          (c) purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment, including, without
limitation, financed Equipment existing on the Effective Date, securing no more
than Five Million Dollars ($5,000,000) in the aggregate principal amount
outstanding at any time, or (ii) existing on Equipment when acquired, if the
Lien is confined to the property and improvements and the proceeds of the
Equipment;
          (d) leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or Intellectual Property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;
          (e) non-exclusive licenses of Intellectual Property granted to third
parties in the ordinary course of business, and licenses of Intellectual
Property that would not reasonably be expected to result in a legal transfer of
title of the licensed property, that may be exclusive in respects other than
territory and that may be exclusive as to territory only as to discreet
geographical areas outside of the United States;
          (f) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7;
          (g) Liens to secure obligations under worker’s compensation, social
security or similar laws or under unemployment insurance;
          (h) Deposits or liens to secure bids, tenders, contracts, leases,
statutory obligations, surety and appeal bonds and other obligations in the
ordinary course of business;
          (i) Carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or
other similar liens arising in the ordinary course of business;
          (j) Liens to secure the payment of nominal account fees to financial
institutions in connection with accounts permitted under Section 6.8 hereof; and
          (k) Liens in favor of Ashai pursuant to the Asahi Term Loan;
          (l) Liens against Filter Plant Subsidiary in connection with the
Filter Plant Transactions; and
          (m) Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (l), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.
          “Person” is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
          “Prime Rate” is the greater of (i) four percent (4.00%) per annum and
(ii) Bank’s most recently announced “prime rate,” even if it is not Bank’s
lowest rate.
          “Registered Organization” is any “registered organization” as defined
in the Code with such additions to such term as may hereafter be made.
          “Requirement of Law” is as to any Person, the organizational or
governing documents of such Person, and any law (statutory or common), treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

-34-



--------------------------------------------------------------------------------



 



          “Reserves” means, as of any date of determination, such amounts as
Bank may, from time to time, reasonably establish and revise in good faith,
after consultation with Borrower and on one (1) Business Day’s notice reducing
the amount of Advances, Letters of Credit and other financial accommodations
which would otherwise be available to Borrower under the lending formulas:
(a) to reflect events, conditions, contingencies or risks which, as determined
by Bank in good faith, do or may affect (i) the Collateral or any other property
which is security for the Obligations or its value (including without limitation
any increase in delinquencies of Accounts), (ii) the assets or business of
Borrower or any guarantor, or (iii) the security interests and other rights of
Bank in the Collateral (including the enforceability, perfection and priority
thereof); or (b) to reflect Bank’s good faith belief that any collateral report
or financial information furnished by or on behalf of Borrower or any guarantor
to Bank is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which Bank determines in good
faith constitutes an Event of Default or may, with notice or passage of time or
both, constitute an Event of Default.
          “Responsible Officer” is any of the Chief Executive Officer,
President, Chief Financial Officer and Controller of Borrower.
          “Restricted License” is any material license or other agreement with
respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of would reasonably be expected to interfere with the
Bank’s right to sell any Collateral.
          “Revolving Line” is an Advance or Advances in an amount up to Fifteen
Million Dollars ($15,000,000).
          “Revolving Line Maturity Date” is April 1, 2012.
          “SEC” shall mean the Securities and Exchange Commission, any successor
thereto, and any analogous Governmental Authority
          “Securities Account” is any “securities account” as defined in the
Code with such additions to such term as may hereafter be made.
          “Subordinated Debt” is indebtedness incurred by Borrower subordinated
to all of Borrower’s now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank.
          “Streamline Period” is, as of any date of measurement in which
Borrower’s Liquidity is equal to or greater than Twelve Million Five Hundred
Thousand Dollars ($12,500,000).
          “Subsidiary” is, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless the context otherwise
requires, each reference to a Subsidiary herein shall be a reference to a
Subsidiary of Borrower or any Guarantor. Upon the written designation by
Borrower to Bank that any Subsidiary is a Filter Plant Subsidiary, the term
“Subsidiary” as used in this Agreement shall not include such Filter Plant
Subsidiary.
          “Trademarks” means any trademark and servicemark rights, whether
registered or not, applications to register and registrations of the same and
like protections, and the entire goodwill of the business of Borrower connected
with and symbolized by such trademarks.
          “Transaction Report” is the Bank’s standard reporting package provided
by Bank to Borrower.
          “Transfer” is defined in Section 7.1.
          “Unused Revolving Line Facility Fee” is defined in Section 2.4(d).

-35-



--------------------------------------------------------------------------------



 



          “Utterberg License” is that certain License Agreement by and between
Medisystems and DSU Medical corporation, a Nevada corporation, dated as of
June 1, 2007, as may be amended from time to time.
[Signature page follows.]

-36-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as a sealed instrument under the laws of the Commonwealth of
Massachusetts as of the Effective Date.
BORROWER:

              NXSTAGE MEDICAL, INC.   EIR MEDICAL, INC.
 
           
By
  /s/ Robert S. Brown   By   /s/ Robert S. Brown
 
            Name: Robert S. Brown   Name: Robert S. Brown Title: Treasurer,
Senior Vice President and Chief Financial Officer   Title: Treasurer
 
            MEDISYSTEMS CORPORATION   MEDISYSTEMS SERVICES CORPORATION
 
           
By
  /s/ Robert S. Brown   By   /s/ Robert S. Brown
 
            Name: Robert S. Brown   Name: Robert S. Brown Title: Treasurer  
Title: Treasurer
 
            BANK:        
 
            SILICON VALLEY BANK        
 
           
By
  /s/ Ryan Reyerscroft        
 
            Name: Ryan Reyerscroft         Title: VP        
 
            Effective Date: March 10, 2010        

[Signature page to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A — COLLATERAL DESCRIPTION
     The Collateral consists of all of Borrower’s right, title and interest in
and to the following personal property:
     All goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles, commercial tort claims,
documents, instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, deposit accounts, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
     all Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

1



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPLIANCE CERTIFICATE

         
TO:
  SILICON VALLEY BANK   Date:                                         
FROM:
  NXSTAGE MEDICAL, INC.    
 
  EIR MEDICAL, INC.    
 
  MEDISYSTEMS CORPORATION    
 
  MEDISYSTEMS SERVICES CORPORATION    

          The undersigned authorized officer of NXSTAGE MEDICAL, INC., EIR
MEDICAL, INC., MEDISYSTEMS CORPORATION and MEDISYSTEMS SERVICES CORPORATION
(individually and collectively, jointly and severally, the “Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in compliance for the
period ending ___with all required covenants except as noted below, (2) there
are no Events of Default, (3) all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens (other than Permitted Liens) have been levied or claims made
against Borrower or any of its Subsidiaries, if any, relating to unpaid employee
payroll or benefits of which Borrower has not previously provided written
notification to Bank. Attached are the required documents supporting the
certification. The undersigned certifies that the monthly and quarterly
financial statements are prepared in accordance with GAAP consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes and subject to year end adjustments and the absence of footnotes. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

          Reporting Covenant   Required   Complies
Monthly consolidated and consolidating financial statements with Compliance
Certificate
  Monthly within 30 days   Yes  No
 
       
Quarterly consolidated financial
certificates
  Quarterly within 45 days   Yes  No
 
       
Annual financial statement (CPA Audited) + CC
  FYE within 120 days   Yes  No
 
       
10-Q, 10-K and 8-K
  Within 5 days after filing with SEC   Yes  No
 
       
A/R & A/P Agings, Deferred Revenue report, bookings
report, inventory report
  Monthly within 30 days, or as otherwise required   Yes  No
 
       
Transaction Reports
  Bi-weekly (Monthly within 30 days during a Streamline Period)   Yes  No
 
       
Projections
  FYE with 60 days   Yes  No

The following Intellectual Property was registered after the Effective Date
(report on a quarterly basis) (if no registrations, state “None”)

1



--------------------------------------------------------------------------------



 



              Financial Covenant   Required   Actual   Complies
Maintain as indicated:
           
Adjusted EBITDA (tested quarterly)
  See Section 6.9(a)   $—   Yes  No
Liquidity (at all times)
  $7,500,000   $—   Yes  No

          The following financial covenant analyses and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
 
 
 

              NXSTAGE MEDICAL, INC.   BANK USE ONLY EIR MEDICAL, INC.        
MEDISYSTEMS CORPORATION   Received by:     MEDISYSTEMS SERVICES CORPORATION    
  authorized signer
 
      Date:    
 
           
By:
      Verified:    
 
           
Name:
          authorized signer
 
           
Title:
      Date:    
 
                    Compliance Status: Yes   No

2



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
Dated: _________
I. Adjusted EBITDA (Section 6.9(a))
          Required: Adjusted EBITDA. Achieve a minimum Adjusted EBITDA (maximum
loss), measured on a quarterly basis for each quarterly period ending date
listed below, in an amount not less than (max loss not greater than) the
corresponding amount listed below for such quarterly period:

      Quarterly Period Ending   Minimum Adjusted EBITDA (maximum loss)
March 31, 2010
  [**]
June 30, 2010
  [**]
September 30, 2010
  [**]
December 31, 2010
  [**]
March 31, 2011, and each quarterly period ending thereafter
  [**]

Actual:

         
A. Net Income
    $                      
B. Interest Expense
    $                      
C. To the extent deducted in the calculation of Net Income, depreciation expense
and amortization expense
    $                      
D. Income tax expense
    $                      
E. Non-cash stock compensation expenses
  $                      
F. Capital Expenditures
    $                      
G. Adjusted EBITDA (line A plus line B plus line C plus line D plus line E minus
line F)
    $                      

Is line G equal to or greater than $[          ]?

     
                     No, not in compliance
                       Yes, in compliance

3



--------------------------------------------------------------------------------



 



II. Liquidity (Section 6.9(b))
Required: Maintain at all times Liquidity of at least Seven Million Five Hundred
Thousand Dollars ($7,500,000).
Actual:

         
A. Borrower’s unrestricted cash at Bank and Bank’s Affiliates
  $                       
B. Availability Amount
  $                       
C. LIQUIDITY (line A plus line B)
  $                       

Is line C equal to or greater than $7,500,000?

     
                     No, not in compliance
                       Yes, in compliance

Is line C equal to or greater than $12,500,000 for Streamline Period?

                           No, not in compliance                        Yes, in
compliance

1171567.11

1